But The Court (stopping the counsel for Mrs. Chambré) said, that *125they were unanimously of opinion, that the legislature intended calendar months;(a) that the same expression, in other acts of the general assembly, had uniformly received the same construction (Brudenell v. Vaux, 2 Dall. 302); that there was nothing illegal or improper in the conduct of Mrs. Chamhré, on the occasion; and that, therefore, the negroes must be remanded into her service.
Lewis, Ingersoll and Franklin, for the negroes. M. Levy, for Mrs. Chambre.

 Months are to be considered calendar, in all contracts or transactions between man and man, Shapley v. Garey, 6 S. & R. 539;1 but where a sentence of imprisonment was recorded, for the space of one month, the prisoner was discharged at the expiration of a lunar month. Respublica v. Oswald, 1 Dall. 329, in note.


 Thomas v. Shoemaker, 6 W. & S. 179. The word “ month,” in a statute, means a calendaj month. Moore v. Houston, 3 S. & R. 169.


 It is now well settled, that mesne profits are recoverable in the ejectment suit, up to the time of the verdict. Duncan v. McGill, 4 Whart. 230. But the plaintiff must give previous notice of such claim. Cook v. Nicholas, 2 W. & S. 27; Bayard v. Inglis, 5 Id. 465.